849 F.2d 910
EXXON CORPORATION, et al., Plaintiffs-Appellees,v.CHICK KAM CHOO, et al., Defendants-Appellants.
No. 86-2428.
United States Court of Appeals,Fifth Circuit.
July 1, 1988.

Joseph C. Blanks, Beaumont, Tex., for defendants-appellants.
James Patrick Cooney, Houston, Tex., for plaintiffs-appellees.
Appeal from the United States District Court for the Southern District of Texas, Norman W. Black, Judge.
Before CLARK, Chief Judge, and GEE and REAVLEY, Circuit Judges.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
Obedient to the mandate of the Supreme Court, --- U.S. ----, 108 S. Ct. 1684, 100 L. Ed. 2d 127 (1988), we vacate the trial court's judgment, as well as ours affirming it, 817 F.2d 307, (5th Cir.1987), and remand the cause to that court for further proceedings in conformity with the opinion above.


2
VACATED AND REMANDED.